Dear Mr. Thompson:
This opinion letter is in response to your question asking:
              Is the real estate owned by the Trustees of William Jewell College, located in Ray County, Missouri, and held by the Trustees of William Jewell College for investment purposes and leased by the Trustees of William Jewell College to a private individual for a profit, exempt from the real property taxes assessed against the realty by Ray County, Missouri?
In conjunction with your request, we reviewed the extensive legal memorandum which you provided as well as three Missouri Supreme Court cases dealing specifically with William Jewell College (State ex rel. Bannister v. Trustees of William JewellCollege, 260 S.W.2d 479 (Mo. banc 1953); Trustees of WilliamJewell College of Liberty v. Beavers, 171 S.W.2d 604 (Mo. banc 1943); and State ex rel. Waller v. Trustees of William JewellCollege, 234 Mo. 299, 136 S.W. 397 (Mo. banc 1911)) and Missouri Attorney General Opinion No. 54, Lockwood, October 28, 1947, a copy of which is enclosed. Although you discuss several theories in your memorandum by which a future Missouri Supreme Court might decide this issue differently, the fact remains that the current answer, as discussed in the above cases and the prior opinion of the Attorney General, appears to be that real estate owned by the trustees of William Jewell College and leased for a profit is nonetheless exempt from taxes.
Until this position is attacked successfully in future litigation, it is the opinion of this office that the discussion of this issue in Attorney General Opinion No. 54, Lockwood, October 28, 1947, answers the question raised in your present request.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosure:
Opinion No. 54, Lockwood, October 28, 1947.